Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 was filed before the mailing date of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.	
Drawings
The drawings are objected to because the following numbers listed in the drawings are not present in the specification: #416 and #418 from figure 4B, and #609 from figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The abstract of the disclosure is objected to because it exceeds 150 words. The abstract must be 150 words or fewer, correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



    PNG
    media_image1.png
    49
    562
    media_image1.png
    Greyscale
Claims 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 8 and 16 recite a limitation “applying a prediction step to aggregate responses from the federated learning participants of the selected tier” and the following equation: 

This equation is not clearly defined by the claim or the specification – it is unclear what the “corresponding probability pi” is referring to or where it comes from. The difference between 
Claim 9 recites the limitation “determining that a number of run epochs is less than a number of synchronization epochs”. It is unclear how the number of run epochs could be less than the number of synchronization epochs given that the method appears to gather data (i.e. run) before it checks to see if all the participants have responded (i.e. synchronized). For purposes of prior art examination, Examiner is interpreting that claim 9 determines whether a number of run epochs is less than or equal to a number of synchronization epochs.
Dependent claims 10-11 are rejected under 35 U.S.C 112(b) because  they fail to cure the deficiencies of their independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 are rejected under 35 U.S.C. 101. Claims 9-11 are directed to a method; therefore, claims 9-11 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 9-11 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.

Step 1: Claim 9 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 9 recites the following abstract ideas:
in response to determining that a number of run epochs is less than a number of synchronization epochs (mental process directed to evaluation, determining that a number of run epochs is less than a number of synchronization epochs could be done in the mind):
updating a response time (RTi) until a maximum time (Tmax) elapses (mental process directed to evaluation; given the broadest reasonable interpretation, updating a response time could be accomplished by a person recording response times in a table with a pen and paper);
in response to determining that a number of run epochs is greater than a number of synchronization epochs mental process directed to evaluation, determining that a number of run epochs is greater than a number of synchronization epochs could be done in the mind:
identifying a federated learning participant from the plurality of federated learning participants as a drop out for which RTi = nsyn * Tmax (mental process directed to evaluation and opinion, categorizing a participant based on its response time could be done in the mind);
create a histogram of remaining response times (mathematical calculation); 
and assigning an average reply time to each tier of a plurality of tiers having a predetermined number of federated learning participants per tier (mental process directed to judgement, given the broadest reasonable interpretation, assigning an average reply time to a plurality of tiers could be accomplished by a person re-sorting data in a table using pen and paper).

initializing a plurality of federated learning participants in training of a federated learning model; receiving responses from at least some of the plurality of federated learning participants, and removing response times of the drop outs. These are interpreted as receiving or transmitting data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 9 recites the following additional elements:
initializing a plurality of federated learning participants in training of a federated learning model; receiving responses from at least some of the plurality of federated learning participants, and removing response times of the drop out. These are interpreted as receiving or transmitting data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
The independent claim is not patent eligible.
Dependent claims 10-11 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.
Claim 10:
Step 1: Claim 10 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 10 recites the following abstract ideas:
creating a histogram of remaining response times; and dividing the histogram into the plurality of tiers including the plurality of federated learning participants (mathematical calculations).

Step 2B, Prong 2: Claim 10 does not recite any additional elements and therefore does not amount to significantly more.
	Claim 11:
Step 1: Claim 11 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 11 recites the following abstract ideas:
updating a response time to Tmax for the federated learning participants from which responses were not received by an aggregator when the number of run epochs is less than a number of synchronization epochs (mental process directed to evaluation; given the broadest reasonable interpretation, updating a response time could be accomplished by a person recording response times in a table with a pen and paper).
Step 2A, Prong 2: Claim 11 does not recite any additional elements and therefore does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 11 does not recite any additional elements and therefore does not amount to significantly more.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (“ML-NA: A Machine Learning based Node Performance Analyzer Utilizing Straggler Statistics”, herein Ouyang) in view of Prakash et al (US 20190138934 A1, herein Prakash).
Regarding claim 1, Ouyang teaches a computer-implemented method (pg. 73 section 1 para. 7 recites Proposed ML-NA, a Machine Learning based Node performance Analyzer. This multi-stage framework can classify machine nodes into different categories depending on their performance through clustering (i.e. a method to assign machine learning participants into tiers based on response time)) of communicating [in a federated learning environment], the method comprising:
monitoring a plurality of federated learning participants for one or more factors associated with stragglers (Pg. 75 Section II C 2  recites collecting all Dij from tasks assigned in each node (i.e. monitoring the execution time of each participant) to reflect the quickness or slowness derived from different node performance rather than job heterogeneity. Statistics of Dij values per node are calculated as the basic metrics to measure the node performance (i.e. factors associated with stragglers));
(Pg. 77, Section III B 1 recite that the first step to label the nodes is to put the nodes with similar performance into the same group. In this scenario, clustering is the most well-known technique that can be used, and k-means is one of the simplest whilst very effective clustering algorithms (i.e. assigning participants into groups based on their response time));
querying the federated learning participants in a selected tier (Pg. 77 Section III B 2 recites after putting the nodes with similar performance into k groups, we then need to determine which cluster represents the weakest performance group (i.e. querying a specific set of participants from a given tier));
designating the federated learning participants that respond after a predetermined time within the designated wait time as stragglers (Pg. 75 Section II C 2 recites that a positive Dij value represents a slower execution because the duration of Dij is larger than the job average, and the increment of the positive Dij indicates an aggravated straggler behavior Dij. Vice versa, a negative Dij indicates a shorter response, and the smaller the negative value, the quicker Dij performs (i.e. a node with a slower execution time is determined to be a straggler)); 
and updating a training of a federated learning model by applying a predicted response for the stragglers including collected participants' replies and computed predictions associated with the stragglers (Pg. 76 Section III A 1 recites if all tasks assigned to node M1 have an average Dij of 2, we can infer that M1 is a weak performance node because most tasks assigned on M1 are stragglers in their own jobs, characterized by 2*σj slower than their own average duration Dij. And we can assume later tasks that are about to be assigned on M1 in the near future will have a possible relative speed around 2*σj times slower as well (i.e. updating the model by applying a predicted response based on collected participant replies)).
However, Ouyang does not explicitly teach a federated learning environment.
Prakash teaches a federated learning environment (para. [0037] recites coding mechanisms for federated learning based GD algorithms trained from decentralized data available at a plurality of edge compute nodes (i.e. a federated learning environment)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the methods from Ouyang in the federated learning environment from Prakash. Ouyang recites a heterogeneous machine learning model, but not specifically a federated learning environment. It would be obvious to use the federated learning environment from Prakash so as to save time and bandwidth, and increase user privacy by keeping the training data on the local device and only passing the results of the machine learning training between the local and global models.

Regarding claim 4, the combination of Ouyang and Prakash teaches the method according to claim 1, wherein the selected tier for querying is selected by a randomizing procedure (para. [0035] recites that the central server selects a random set of client compute nodes in each epoch to provide additional updates and waits for the selected client compute nodes to return their updated models (i.e. a tier is selected randomly). The central server averages the received models to obtain the final global model)
Regarding claim 5, the combination of Ouyang and Prakash teaches the method according to claim 1, further comprising: periodically updating the training of the federated learning model with the collected participants' replies and computed predictions of the stragglers (Ouyang pg. 75 Section II C 2 and Figure 3 give five nodes as an example. Each line in the graph represents a node, with y-axis being the Dij average for the specific month, showing how the average execution time changes each month (i.e. periodically updating the training model)).
Regarding claim 6, the combination of Ouyang and Prakash teaches the method according to claim 1, further comprising:
updating the monitoring of the federated learning participants (Ouyang pg. 75 Section II C 2 and Figure 3 show how the monitoring of participants is updated over time); 
and determining whether to reassign the federated learning participants into different tiers, based on the updated monitoring for each synchronization time period of a plurality of synchronization time periods (Ouyang pg. 74 Section 1 para. 4 recites through classifying nodes into different categories and predicting the corresponding performance category with high accuracy, the scheduler can select suitable nodes to launch latency-sensitive tasks, avoid assigning speculative tasks onto nodes that are likely to be in their weak performance state in the near future (i.e. reassigning participants based on monitoring data)).
Regarding claim 7, the combination of Ouyang and Prakash teaches the method according to claim 1, further comprising: dynamically rearranging the tiers based on updated monitoring of the federated learning participants (Ouyang pg. 73, the abstract recites that by leveraging historical parallel tasks execution log data, ML-NA classifies cluster nodes into different categories and predicts their performance in the near future as a scheduling guide (i.e. dynamically rearranges participants into different categories based on monitoring data) to improve speculation effectiveness and minimize task straggler generation).
Claim 12 is a computer readable storage medium claim and its limitation is included in claim 1. The only difference is that claim 12 requires a computer readable storage medium (Prakash para. [0076] recites the components of the computer network 120 may be implemented in one physical node or separate physical nodes including components to read and execute instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium)). Therefore, claim 12 is rejected for the same reasons as claim 1.
Claim 17 is a computer readable storage medium claim and its limitation is included in claim 7. Claim 17 is rejected for the same reasons as claim 7.
Claim 18 is a computer readable storage medium claim and its limitation is included in claim 5. Claim 18 is rejected for the same reasons as claim 5.
Claim 19 is a computer readable storage medium claim and its limitation is included in claim 4. Claim 19 is rejected for the same reasons as claim 4.

Claims 2-3, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (“ML-NA: A Machine Learning based Node Performance Analyzer Utilizing Straggler Statistics”, herein Ouyang) in view of Prakash et al (US 20190138934 A1, herein Prakash), in further view of McColl (WO 2019086120 A1, herein McColl).
Regarding claim 2, the combination of Ouyang and Prakash teaches the computer-implemented method according to claim 1.
The combination of Ouyang and Prakash does not explicitly teach updating the training of the federated learning model with collected participants' replies and computed predictions in response to identifying whether a quorum of federated learning participants has responded to the querying, and identifying the federated learning participants that do not respond within the designated wait time as drop outs.
McColl teaches updating the training of the federated learning model with collected participants' replies and computed predictions in response to identifying whether a quorum of federated learning participants has responded to the querying (pg. 16, lines 18-21 recite in a first step 901, it is checked whether a first process/subtask is still being executed by the current computing node 201 and has not been completed by another computing node 201 yet. If this is the case, computation must stop, as there is no completed copy of that sub-task (i.e. there is not a quorum of participants that have responded)); 
and identifying the federated learning participants that do not respond within the designated wait time as drop outs (pg. 14 lines 34-36 recite in an embodiment, the computation performed by the distributed computing system 200 has a TailLimit T. In an embodiment, any sub-task that fails to complete before T*MinTime is marked as a fault/tail, others can (i.e. a participant that does not respond is designated as a drop out)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the fault tolerance method from McColl with the straggler avoidance method from Ouyang in the 

Regarding claim 3, the combination of Ouyang, Prakash, and McColl teaches the method according to claim 2, wherein for each round of updating the training of the federated learning model, updating the designated wait time per tier, and the method further comprising:
determining an accuracy of the training of the federated learning model according to one or more predetermined criteria (Ouyang pg. 78 Section IV B para. 3 recites that figure 6(a) concludes the minimal, average and maximum accuracies when predicting each month’s node performance categories utilizing different training sizes with the optimal parameter settings (i.e. determining an accuracy of the training model)), 
and terminating an asynchronized training stage of the federated learning model when the accuracy does not increase after a predetermined number of asynchronization time periods (Prakash fig. 2 and para. [0098] recite at operation 233, the edge compute nodes 2101 calculate an updated partial gradient, which is then provided to the master node 2112 at operation 236 for further aggregation similar to operation 227 (not shown by FIG. 2). Operations 224-236 repeat until the underlying model sufficiently converges (Examiner’s note: convergence is well known in the art to represent the point at which the model is closest to a desired value (i.e. the accuracy will not increase further))
Claim 13 is a computer readable storage medium claim and its limitation is included in claim 2. The only difference is that claim 13 requires a computer readable storage medium (Prakash para. [0076] recites the components of the computer network 120 may be implemented in one physical node or separate physical nodes including components to read and execute instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium)). Therefore, claim 13 is rejected for the same reasons as claim 2.
Regarding claim 14, the combination of Ouyang, Prakash, and McColl teaches the computer readable storage medium according to claim 13, wherein the monitoring of the plurality of federated learning participants further comprises capturing behavior patterns of the federated learning participants (Ouyang pg. 73, the abstract recites that by leveraging historical parallel tasks execution log data (i.e. monitoring behavior patterns of participants), ML-NA classifies cluster nodes into different categories and predicts their performance in the near future as a scheduling guide to improve speculation effectiveness and minimize task straggler generation).
Regarding claim 15, the combination of Ouyang, Prakash, and McColl teaches the computer readable storage medium according to claim 14, further comprising identifying at least one of the drop outs or predicting at least one of the stragglers based on the captured behavior patterns of the federated learning participants (Ouyang pg. 73, the abstract recites that by leveraging historical parallel tasks execution log data, ML-NA classifies cluster nodes into different categories and predicts their performance in the near future as a scheduling guide to improve speculation effectiveness and minimize task straggler generation (i.e. predicting a straggler based on the known behavior of participants)).
Claim 20 is a computer readable storage medium claim and its limitation is included in claim 3. Claim 20 is rejected for the same reasons as claim 3.	

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al (“ML-NA: A Machine Learning based Node Performance Analyzer Utilizing Straggler Statistics”, herein Ouyang) in view of Prakash et al (US 20190138934 A1, herein Prakash), in further view of McColl (WO 2019086120 A1, herein McColl) and Martin et al (US 9946465 B1, herein Martin).
Regarding claim 9, Ouyang teaches a computer-implemented method (pg. 73 section 1 para. 7 recites Proposed ML-NA, a Machine Learning based Node performance Analyzer. This multi-stage framework can classify machine nodes into different categories depending on their performance through clustering (i.e. a method to assign machine learning participants into tiers based on response time))  of communicating [in a federated learning environment], the method comprising:
assigning an average reply time to each tier of a plurality of tiers having a predetermined number of federated learning participants per tier (Ouyang pg. 76 Section III A 2 recites that the three basic meta-features selected to build up the node performance analysis model are the average and the standard deviation of all Dij from tasks per node (i.e. the average reply time is calculated for each cluster or tier), as well as the normalized task number).
However, Ouyang does not explicitly teach a federated learning environment.
(para. [0037] recites coding mechanisms for federated learning based GD algorithms trained from decentralized data available at a plurality of edge compute nodes (i.e. a federated learning environment)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the methods from Ouyang in the federated learning environment from Prakash. Ouyang recites a heterogeneous machine learning model, but not specifically a federated learning environment. Using the federated learning environment from Prakash would allow one of ordinary skill to save time and bandwidth and increase user privacy by keeping the training data on the local device and only passing the results of the machine learning training between the local and global models.
The combination of Ouyang and Prakash does not explicitly teach initializing a plurality of federated learning participants in training of a federated learning model; (a) in response to determining that a number of run epochs is less than a number of synchronization epochs (nsyn): receiving responses from at least some of the plurality of federated learning participants; and updating a response time (RTi) until a maximum time (Tmax) elapses; (b) in response to determining that a number of run epochs is greater than a number of synchronization epochs: identifying a federated learning participant from the plurality of federated learning participants as a drop out for which RTi= nsyn * Tmax.
McColl teaches initializing a plurality of federated learning participants in training of a federated learning model (Fig. 6 and pg. 15, lines 25-27 recite in a first step 601, a first process/sub-task is executed by a current computing node 201 and communications are initiated (i.e. initializing a learning participant))
(a) in response to determining that a number of run epochs is less than a number of synchronization epochs (Fig. 6 and pg. 15 lines 28-30 recite in a further step 603, it is checked whether the minimum duration, i.e. MinTime has been set and/or whether the synchronization parameter has been set to "False" for the current computing node 201 (i.e. the nodes have not all synchronized yet, but they are not determined to be stragglers yet either)): 
receiving responses from at least some of the plurality of federated learning participants (Fig. 6 and pg. 15 lines 30-31 recite in a further step 603, it is checked whether the minimum duration, i.e. MinTime has been set and/or whether the synchronization parameter has been set to "False" for the current computing node 201. If this is not the case, the current computing node 201 tries to set the minimum duration, i.e. MinTime in a further step 605 (i.e. responses are being received because the nodes have not been instructed to synchronize yet); 
and updating a response time (RTi) until a maximum time (Tmax) elapses (Fig. 6 and pg. 15 lines 31-34 recite in a further step 607, the current computing node 201 notifies other clones, i.e. computing nodes 201 executing the same process/sub-task about the completion of the process by the current computing node 201 (i.e. the nodes can update their response times because the elapsed time is not larger than the maximum allowed time yet));
(b) in response to determining that a number of run epochs is greater than a number of synchronization epochs (Fig 8 and pg. 16, lines 10-14 recite in a first step 801, it is check whether the computing round is not complete yet and whether the elapsed time is larger than the minimum duration or a multiple thereof, e.g. T*MinTime (i.e. the number of run epochs is greater than the number of synchronization epochs)):
identifying a federated learning participant from the plurality of federated learning participants as a drop out for which RTi= nsyn * Tmax (If this is the case, the respective computing node 201 is a high-latency computing node 201 and will send Tail Limit interrupts in a step 803 to the other computing nodes 201 (i.e. the participant that has not responded is designated as a drop out));
and removing response times of the drop outs (Prakash para. [0274] recites as the transient devices 1512, 1514, and 1516, leave the vicinity of the fog 1520, it may reconfigure itself to eliminate those IoT devices 1504 from the network (i.e. removing drop outs and therefore their associated response times)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the fault tolerance method from McColl with the straggler avoidance method from Ouyang in the federated learning environment from Prakash. All three of these methods are designed to improve a distributed machine learning system, but neither Prakash nor Ouyang explicitly recite a method to handle a system failure (i.e. a dropout). It would be obvious to include this capability to prevent a system failure from delaying or stopping the progress of the other distributed machines.
The combination of Ouyang, Prakash, and McColl does not explicitly teach creating a histogram of remaining response times.
(Col 2, lines 54-64 recite determining one of a plurality of l/O workload classifications for each of the plurality of data sets in accordance with said set of values of said each data set; and for each of the plurality of I/O workload classifications including more than one of the plurality of data sets, combining said more than one of the plurality of data sets into a first aggregate data set including an aggregate set of values in accordance with said set of values of each of said more than one data set and including an aggregate response time histogram in accordance with said response time histogram of each of said more than one data set (i.e. a histogram of response times)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by creating histograms for the response times in each tier using the methods from Martin along with the fault tolerance method from McColl and the straggler avoidance method from Ouyang in the federated learning environment from Prakash. Martin, Ouyang, McColl, and Prakash built to track response times for distributed machine learning systems, so it would be obvious to include the ability to create histograms to allow one of ordinary skill to visualize the response times and determine whether a parameter change in the global model has increased the number of stragglers and/or dropouts, for example.

Regarding claim 10, the combination of Ouyang, Prakash, McColl, and Caccavale teaches the method according to claim 9, wherein when the number of run epochs is greater than the number of synchronization epochs, the method further comprising:
(Martin col 2, lines 54-64 recite determining one of a plurality of l/O workload classifications for each of the plurality of data sets in accordance with said set of values of said each data set; and for each of the plurality of I/O workload classifications including more than one of the plurality of data sets, combining said more than one of the plurality of data sets into a first aggregate data set including an aggregate set of values in accordance with said set of values of each of said more than one data set and including an aggregate response time histogram in accordance with said response time histogram of each of said more than one data set (i.e. a histogram of response times)); 
and dividing the histogram into the plurality of tiers including the plurality of federated learning participants (Martin col 2, lines 46-54 recite that the method may include collecting a plurality of data sets for a plurality of time periods, wherein each of the plurality of data sets is collected during one of the plurality of time periods and said each data set includes a set of values for a plurality of parameters characterizing I/O workload for said one time period and a response time histogram characterizing response time for said one time period (i.e. the aggregated histogram is created from histograms that correspond to the plurality of tiers)).
Regarding claim 11, the combination of Ouyang, Prakash, McColl, and Martin teaches the method according to claim 9, further comprising:
updating a response time to Tmax for the federated learning participants from which responses were not received by an aggregator when the number of run epochs is less than a number of synchronization epochs (McColl pg. 14, lines 26-28 recite that each sub-task can have access not only to its own local data and state, but also to other information including: a copy of the minimum duration, i.e. MinTime for the computation round; its elapsed time for the round (i.e. each participant has its own response time). Pg. 14, lines 34-36 recite that the computation performed by the distributed computing system 200 has a TailLimit T (i.e. Tmax). In an embodiment, any sub-task that fails to complete before T*MinTime is marked as a fault/tail, others can be marked as live (i.e. the participants that were did not respond get assigned the maximum response time)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith et al, "Federated Multi-Task Learning" teaches a framework for federated multi-task learning that avoids stragglers by approximately solving for the straggling node rather than requiring the complete calculation.
McMahan et al, "Communication-Efficient Learning of Deep Networks from Decentralized Data" teaches the FederatedAveraging algorithm for unbalanced and non-IID (informally, identically distributed) data.
Bonawitz et al, "Towards Federated Learning at Scale: System Design” teaches the use of the FederatedAveraging algorithm in a scalable production system for synchronous training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           


	/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121